ORDER

PER CURIAM.
Movant Laron Johnson appeals from the judgment entered in the Circuit Court of St. Louis City denying, without an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief. In that motion, Movant sought to vacate convictions of murder in the first degree, Section 565.010, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994 for which he was sentenced to concurrent terms of life without parole and thirty years’ imprisonment, respectively.
We have reviewed the briefs of the parties and the record on appeal. The motion court did not clearly err in denying Mov-ant’s motion. No precedential or jurisprudential purpose would be served by an extended published opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).